Citation Nr: 0006823	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Propriety of the reduction of the 100 percent rating 
assigned for the service-connected postoperative kidney 
transplant.  

3.  Propriety of the reduction of the 60 percent rating 
assigned for the service-connected diabetes mellitus.  

4.  Entitlement to restoration of a compensable rating for 
the service-connected hypertension.  

5.  Entitlement to special monthly compensation based on a 
need for regular aid and attendance or at the housebound 
rate.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971.

This appeal initially comes before the Board of Veterans' 
Appeals (Board) on appeal from March 1996 and October 1997 
rating decisions of the RO.  

The veteran had testified at a personal hearings before 
Hearing Officers at the RO in January and November 1997.  

In an October 1998 rating decision, the RO discontinued the 
10 percent rating assigned for the service-connected 
hypertension, effective on March 1, 1998.  The RO also 
granted service connection and assigned a 30 percent rating 
for a bipolar disorder, effective on April 16, 1998.  

By rating action in November 1998, service connection for a 
heart condition secondary to service-connected diabetes 
mellitus was denied.  The veteran submitted a notice of 
disagreement with that decision.  The issue is referred to 
the RO for issuance of a statement of the case.  



FINDINGS OF FACT

1.  The veteran's statements and testimony regarding his 
claimed inservice stressors involving likely combat are 
credible.  

2.  The veteran is shown to have engaged in hazardous duty in 
connection with his duties as a door gunner during service in 
the Republic of Vietnam.  

3.  The veteran is shown to have a clear diagnosis of PTSD 
which is due to verified stressors in service.  



CONCLUSION OF LAW

The veteran's PTSD is due to disease or injury which was 
incurred in service. 38 U.S.C.A. §§ 1110, 5107(b), 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.304(f) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, the Board finds that 
he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).  

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  

During the course of the veteran's appeal, in the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) issued directives, which are generally 
favorable to the veteran, to be followed in cases where the 
issue is service connection for PTSD.  The Court confirmed 
that the evidence must show that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link established by medical evidence, between 
current symptomatology and the claimed inservice stressor.  

In the Cohen case, the Court held that, if the veteran 
engaged in combat during service, his claim must be 
considered under the reduced evidentiary threshold pursuant 
to 38 U.S.C.A. § 1154(b) for combat veterans.  The Court 
stated that 38 C.F.R. § 3.304(f) and VA manual provisions are 
deficient in that they do not reflect the relaxed 
requirements of 38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. 
§ 1154(b), the combat veteran's testimony alone is enough to 
establish the occurrence of a stressor unless it is 
inconsistent with the circumstances, conditions, or hardships 
of service or unless the Board finds that, by clear and 
convincing evidence, a particular stressful event did not 
occur.  The Court stated that, where the veteran had combat 
and stressor(s) is related to combat, the veteran's lay 
testimony must be accepted as conclusive.  

The evidence of record includes a September 1995 private 
psychiatric report which notes that the veteran reported 
experiencing traumatic events during service, including that 
he and his helicopter recovery team had been involved in 
combat in that they were shot down on one occasion.  He also 
reported that they were once surrounded by hostile fire 
without weapons to defend themselves and feared that death 
was imminent.  The diagnoses included that of PTSD associated 
with his military service in Vietnam.  

Also of record is an October 1998 VA psychiatric examination 
report which noted reported stressors and confirmed the 
diagnosis of PTSD.  At the January 1997 hearing, the veteran 
testified that he had served as a door gunner in Vietnam and 
that suffered from symptoms of PTSD due to his combat 
experiences.  

The veteran's service records confirm that he was awarded the 
Air Medal for aerial missions over hostile territory in the 
Republic of Vietnam and include a citation for "meritorious 
achievement" involving an aerial flight on December 19, 1969 
while serving as a door gunner during an extraction mission 
in hazardous weather. 

In sum, a review of the service records serves to establish 
that the veteran engaged in hazardous activities while 
performing duties as a door gunner in the Republic of 
Vietnam.  The Board finds that the statements and testimony 
of the veteran regarding his combat-related stressors to be 
credible in this regard.  Taking into consideration the 
veteran's credible statements and his verified service as a 
door gunner under hazardous conditions, the Board finds that 
the evidence supports a finding that the veteran served under 
conditions that likely were consistent with combat with the 
enemy.  

After a full review of the record, the Board concludes that 
the evidence supports the claim of service connection for 
PTSD.  A review of the medical evidence shows that the 
veteran currently has a diagnosis of PTSD which has been 
attributed to combat-related events in Vietnam consistent 
with his demonstrated duties as a door gunner.  Therefore, 
the evidence is found to establish that the veteran has a 
clear diagnosis of PTSD.  Accordingly, service connection for 
PTSD is warranted.  



ORDER

Service connection for PTSD is granted.  



REMAND

The rating for the service-connected postoperative kidney 
transplant was reduced from 100 percent to 30 percent 
disabling and the rating for service-connected diabetes 
mellitus was reduced from 60 percent to 10 percent disabling, 
both effective in March 1998.  In addition, the RO has 
discontinued the compensable rating for hypertension, 
effective in March 1998.  

The most recent VA examination with regard to service-
connected postoperative kidney transplant and diabetes 
mellitus was in September 1997.  In an April 1998 statement, 
a VA physician indicated that the veteran noted having stable 
kidney function and had had required surgery within the last 
year to repair a leak in his bladder.  It was indicated that 
he continued to require close medical follow-up and was 
receiving medical treatment for hypertension.  It was noted 
that the veteran  would require life-long medications 
including immunosuppressives to prevent kidney rejection 
along with antidepressants and antihypertensive drugs.  

Under 38 C.F.R. § 4.115,(b), Diagnostic Code 7531 (1999), 
kidney transplant following transplant surgery is evaluated 
as 100 percent disabling; thereafter the condition is to be 
rated as renal dysfunction, minimal rating.  The Note to the 
rating criteria indicates that the 100 percent evaluation 
shall be assigned as of the date of hospital admission for 
transplant surgery and shall continue with a mandatory VA 
examination one year following hospital discharge.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  

The rating criteria for renal dysfunction include 
consideration of the level of kidney function (i.e., definite 
or marked decreased kidney function).  Other factors that 
must be evaluated include the effect on other organ systems, 
especially the cardiovascular, the veteran's general health, 
edema, weight loss and limitation of exertion.  38 C.F.R. 
§ 4.114a (1999)  The Board observes that, as one of the 
rating criteria under evaluation of renal dysfunction, an 
evaluation of the veteran's diastolic and systolic pressure 
must be considered under Diagnostic Code 7101.  

The Board finds in this regard that the medical evidence of 
record, including the most recent VA examination was 
inadequate for the purpose of evaluating the service-
connected disorders.  Because it does not include sufficient 
detail for rating the disabilities at issue; further 
examinations should be conducted on remand.  38 C.F.R. § 4.2 
(1999).  In addition, any pertinent treatment records should 
be obtained for review.  The Board will defer adjudication 
for the special monthly compensation claim pending the 
development requested hereinbelow.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for service connected 
postoperative kidney transplant, diabetes 
mellitus and hypertension since April 
1998.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA cardiovascular, endocrinology 
and renal examinations to determine the 
current severity of the service-connected 
postoperative kidney transplant, diabetes 
mellitus and hypertension.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner's report should 
provide all current complaints, clinical 
findings and diagnoses referable to 
hypertension and to the service-connected 
postoperative kidney transplant and 
diabetes mellitus.  The physician 
conducting the renal examination should 
determine and report on the veteran's 
current level of kidney function, as 
listed in the current version of 
38 C.F.R. § 4.115a, as provided by the 
RO.  The examiner should also indicate 
whether edema and albuminuria are present 
and, if so, to what extent, and 
characterize the level of the veteran's 
generalized health by considering factors 
such as the presence of lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion..  The physician 
conducting the cardiovascular examination 
should evaluate and report on the 
veteran's current hypertension in terms 
of the diagnostic criteria in the 
relevant versions of Diagnostic Code 
7101.  The physician conducting the 
endocrinology examination should evaluate 
and report on the veteran's current 
diabetes mellitus in terms of the 
diagnostic criteria of Diagnostic Code 
7913.  A complete rationale for any 
opinion expressed must be provided.  

3.  After undertaking any necessary 
development, the RO should review the 
veteran's claims.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



